 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDUniversity of New HavenandUniversity of NewHaven Board of Faculty Welfare,Local No.3956C.S.F.T.-A.F.T. Cases 39-CA-23(E), 39-CA-181(E), and 39-CA-183(E)14 April 1986SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND STEPHENSOn 15 March 1984 Administrative Law JudgeWilliam A. Gershuny issued the attached supple-mental decision.The General Counsel filed excep-tions and a supporting brief, and the Applicantfiled a briefin response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings, and conclusions only to the extent consist-ent with this Supplemental Decision and Order.On 26 August 1983 the Board issued an Orderdismissing the complaint in the underlying unfairlabor practice case.' The Applicant applied for anaward of attorney's fees and expenses in this casepursuant to the Equal Access to Justice Act(EAJA).2 The judge found that the General Coun-sel's position in the underlying case was not "sub-stantiallyjustified" and that no "special circum-stances made an award unjust"within the meaningof EAJA. Accordingly, the judge recommendedthat the application be granted. We disagree.The General Counsel's consolidated complaintalleged that the Applicant/University violated Sec-tion 8(a)(5) of the Act by, among other acts, with-drawing recognition from the Charging Party/-Union.3 The Union had been certified as the exclu-sive bargaining representativeof the University'sfull-time faculty members several years earlier. TheUniversity withdrew recognition immediately afterthe Supreme Court issued its opinion inNLRB v.YeshivaUniversity.4 Relying onYeshiva,the Univer-1267 NLRB 939 (1983)2 5 U S C § 504 (1982), amended by Pub L No 99-80, 99 Stat 183(Aug 5, 1985) We believe that Congress, in revising the Equal Access toJustice Act through the 1985amendments,did not alter, but merely clari-fied,the definitionof "substantially justified "3The consolidated complaint also alleged that the University violatedSec 8(aX5) byrefusingto furnish certain information and by unilaterallygrantingcertain benefits and Sec 8(a)(1) by refusing to recognize themethod by which the Union elected its members to the University'stenureand promotion committee4 444 U S 672 (1980)sity asserted that it lawfully withdrew recognitionbecause its faculty members are not "employees"withinthe meaningof Section 2(3) of the Act sincethey aremanagerialemployees. The judge agreedwith this assertion based on his finding that the fac-ulty effectively controls many areas ofmanagementpolicy.Apart fromYeshivaconsiderations, thejudge found that the Union is not a "labor organi-zation" under Section 2(5) because of its "constitu-tional responsibility" to hear and determine griev-ances on behalf of the University.The Board adopted the judge's recommendationto dismissthe complaint on theYeshivabasis only.In adopting the judge on this basis, we were care-ful to note that the judge had ignored certain un-contradicted evidence and had failed to resolveissues involving certain other conflicting evidence.Basedon our review of the entire record, weagreed that the faculty has substantial authority tomake effective recommendationson managementpolicy, relying on evidence that the faculty possess-es authority to make effective recommendations inthe areas of promotion, sabbatical leave, and hiring.In light of our resolution of theYeshivaissue,wefound it unnecessary to pass on the judge's conclu-sion that the Union is not a labor organizationunder the Act.5EAJA provides for an award of certain expensesto the prevailing party against an administrativeagency, unless the agency finds that the position oftheGovernment was "substantially justified." Al-though EAJAis silent onthe meaning of "substan-tially justified,"Congress has recently made clearthat itmeansmore than "mere reasonableness."6Based on our review of this case, we conclude thattheGeneral Counsel's position was substantiallyjustified both in law and in fact.Whether the General Counsel's position was sub-stantially justified turns essentially on how clearlytheUniversity's full-time facultyaremanagerialemployees underYeshiva.Significantdifferencesexist between the pervasive faculty control overmanagementpolicy found at Yeshiva Universityand the extent of faculty control at the UniversityofNew Haven. Even assuming that the NewHaven faculty members effectively control eachpolicy area the judge found they control, thereremain numerous additional areas which the Yeshi-va faculty controlled.7 Furthermore, several fac-SContrary to the judge's statement in sec 3 of his supplemental deci-sion, the Board did not pass on his findings of fact with respect to theUnion's status as a labor organization6H R Rep No 99-120, 99th Cong, 1st Sess 9 (1985)rThose areas involving academic concerns include the grading systemand academic calendars Those areas beyond strictly academic concernsinclude tuition, enrollment levels, student absence policies, school loca-tions, and faculty terminations 444 U.S at 676-677279 NLRB No. 43 UNIVERSITY OF NEW HAVENtors suggesting an absence of managerial status ex-isted at New Haven but were not present at Yeshi-va.These include a hierarchical decision-makingnetwork8 and a history of collective bargaining.9Thus,Yeshivaisnot so factually identical that itsholding is conclusive of the status of the NewHaven faculty.In addition,the conflicting evidence regardingfaculty influence on the University's policies neces-sarily raised credibility issues which requiredreso-lution by an administrative law judge.For exam-ple,University Provost Alex Sommers testified ex-tensively regarding faculty control over the Uni-versity's policy on admission standards,curriculum,and faculty hiring and promotion.The GeneralCounsel sought to discredit Sommers' testimonythrough several allegedly contradictory documents.If the judge had been persuaded to discredit Som-mers,the ultimate outcome of the case might havebeen significantly influenced.10This and otherareas of conflicting evidence demonstrate that thecase turned in part on credibility issues properlysubmitted to an administrative law judge for deter-mination.1 1The legislative history ofEAJAadmonishes thattheGovernment's failure to win does not raise apresumption that its position was not substantiallyjustified.12 It further cautions that the standarddoes not require that the Government establish"that its decision to litigate was based on a substan-tially probability of prevailing."13 This was a closecase and the General Counsel'sposition,althoughnot prevailing,was substantially justified both inlaw and in fact.14bThe line of authority at the University runs from the board of trust-ees down to the president and provost,deans, associate deans, divisiondirectors,and department chairmen.The presence of this hierarchicalnetworkisrelevanttowhether the Universityoperates on a pyramidalbasis typical of the corporate model in which upper level managementeffectively controls the employer'spoliciesSeeNew York Medical Col-lege,263 NLRB 903, 904 (1982),Montefiore Hospital,261 NLRB 569, 570(1982)sThe Union was certified as the exclusive collective-bargaining repre-sentative of the University's full-time faculty members on 17 February1976Theparties negotiated a collective-bargaining agreement effectivefromSeptember1976 to 31 August 1979 The Universitywithdrew rec-ognition on7March 1980i°The judgestates insec 3 ofhis supplemental decision that therewere no credibility issues except in three relativelyimmaterial areas ofconflicting evidence The judge erroneously equates what he apparentlyconcluded were easily resolved credibility issues with an absence ofcredibilityissuesDespite the conflicting evidence of numerous witnesses,the judge nowhere explicitly mentions in his decision a single credibilityresolutionor thetestimonyof anywitnessi i SeeSME Cement,267 NLRB 763 (1983)12 S Rep No 96-253, 96th Cong, 1st Sess 7 (1980), HR Rep No96-1418, 96th Cong, 2d Sess 11 (1980)i s Id14The General Counsel tried and briefed the case at a time whenYe-shiva had recently transformed the law regarding the managerial status offacultymembers In deciding to issue a complaint and proceed with the'ase the General Counsel was faced with unsettled case law and fewidelines to direct him These circumstances provide an additional basis295ORDERThe application of the Applicant, University ofNew Haven, West Haven, Connecticut, for anaward under the Equal Access to Justice Act isdismissed.for concluding that the General Counsel's position was adequately sup-portedLauritzen v. Secretary of the Navy,546 F Supp 1221, 1226 (C DCal 1982)Cf South Oregon Citizens Against Toxic Spray vWolf556FSupp 155, 157 (D Ore. 1983),Midwest Research Institute vUS,554F Supp 1379, 1392 (W.D Mo 1983)The judge suggests in sec 3 of his supplemental decision that the Gen-eralCounsel could have found adequate guidanceinUniversity of Albu-querque,Case 28-UC-106 (Mar 16, 1981), which theBoard issued imme-diately prior to the hearing The Board did not publish this decision,which merely affirmed without comment the Regional Director's clanfi-cation ofa bargaining unit pursuanttoYeshivaThus, the General Coun-sel could not reasonably have relied on this decision as guiding prece-dentThe General Counsel's brief in support of exceptions appears to allegethat the Applicant may have misstated the number of its employees onthe issuance date of the original complaint,and thejudge therefore im-properly held in the absence of a hearing that the Applicant satisfied thejurisdictional standardsof EAJA.See Sec 102.143 of the Board'sRulesand Regulations The General Counsel also contends that thejudge usedan incorrect eligibility date The record is inadequate to resolve the issueraised by this allegation In light of our determination that the GeneralCounsel's position in the underlying case was substantially justified, andin order to prevent further delay in the proceedings and to avoid need-lessly imposing additionalcosts on the Applicant,we shall not remandthe case for resolution of this issue.Jonathan B. Kreisberg, Esq.,for the General Counsel.Robert B. Snow, Jr.andWilliam J. Chickering (Wiggin &Dana),of New Haven, Connecticut, for the Respond-ent-Applicant.SUPPLEMENTAL DECISIONEqual Access to Justice ActWILLIAM A. GERSHUNY, Administrative Law Judge.Applicant seeks fees and expenses pursuant to the EqualAccess to Justice Act, 5 U.S.C. § 504, for its successfuldefense of aYeshivaUniversity-typeunfair labor practiceconsolidated complaint. The complaintwas dismissed initsentirity by a decision of July 12, 1982, on groundsthat each full-time faculty member wasa managerial em-ployee and that the Board of Faculty Welfare (BFW)was not a labor organization for that reason and for thefurther reason that it heard and decided faculty and stu-dent grievances on behalf of the University. The Boardadopted the decision on August 26, 1983, 267 NLRB939, but only on theYeshivabasis, finding it unnecessaryto pass on the conclusion that BFW's gnevance-handlingresponsibilities on behalf of the University preclude itfrom being a labor organization within the meaning ofSec. 2(5) of the Act.A number of issues are raised by the record in thisproceeding:Whether the application adequately sets forth thenumber of employees.Whether the Act provides for the payment offees and expenses incurred prior to the initiation of 296DECISIONSOF NATIONALLABOR RELATIONS BOARDthe unfair labor practice proceeding and, in anyevent prior to the effective date of the Act.Whether the fees sought are reasonable and theservices performed are identified with the requisitespecificity.Whether the position of the General Counsel wassubstantially justified.Whether there exist such special circumstances asto make an award unjust.I.ADEQUACY OF APPLICATION AS TO NUMBER OFEMPLOYEESThe application, as amended, is supported by an affida-vit of the University's secretary which asserts that pay-roll records closest to July 18, 1979, the date on whichthe original complaint was filed, the University had em-ployed at all of its locations a total of 355.5 full-time andpart-time professional and nonprofessional employees.The General Counsel contends that the application isdeficient for lack of specificity and that the date selectedby Applicantwas improper.129 CFR 102.147 requires that the application state the"number, category and work location of employees ofthe applicant."Here, the supporting affidavit lists, for"all" of its locations,six categoriesof full-time and part-time administrative,professional,clerical,and mainte-nance employees, and the number of employees in eachcategory during the payroll period closest to the date offiling of the initial complaint. The General Counsel hasrequested an evidentiary hearing to put Applicant to itsproof and has not sought to subpoena payroll records forthe relevant period. 29 CFR 102.152. Where, as here, theunderlying record already reflects the off-campus loca-tions of its many course offerings, the Applicant fairlymeets the requirements of the Act by grouping its em-ployees into categories readily identifiable by expriencedlabor counsel.The General Counsel's main thrust goes to the rele-vant date on which the number of employees are to becounted. 5 U.S.C. § 504(b)(1)(B) establishes that date as"the time the adversary adjudication was initiated." TheBoard's implementing regulation,29CFR 102.143(d),clarifies the statutory provision by providing for a "de-terminationas of the date of the complaint in an unfairlabor practice proceeding." Here, that date would beJuly 18, 1979, the date on which the first of the com-plaints was issued. That is the date utilized by Applicant.The General Counsel suggests, however, that this dateis inappropriate. First, the initial complaint should not beusedbecause that alleged only a refusal to provide infor-mation for bargaining,whereas the later complaint ofDecember 18, 1980, alleged a broad refusal to recognizethe bargaining agent. The General Counsel ignores thefact that the University's answer, as amended, raises theissue of its obligation to bargain in any respect and thefurther fact that this very issue was the one on whichiCharges made by the General Counsel at pp 160-162 ofhismemo-randum that the University "has conveniently excluded" certain employ-ee data, "has knowingly manipulated its records," has made a "deliberateattempt to exclude"certain data,and "has knowingly excluded" such in-formation,is stricken as unsupported except by rhetoric of counsel and asscandalous and impertinent Rules 11 and 12(f),F R C.PApplicant prevailed below. Second, the General Coun-sel, ignoring the statutory language and without the aidof legislative history or judicial or administrative prece-dent, argues that the use of such a date in the case of aseasonalemployer "would be totally illogical." (G.C.Memo. 160.) Such a contention, in the face of an unam-biguous statute, is properly made only to the Congressitself and not to the agency to whom shared enforcementresponsibilityhas been delegated. Congress must bedeemed to have known that work forces fluctuate in sizeamong most employers and to have selected an arbitrarydate which would simplify these collateral proceedingsand avoid the time-consuming and burdensome task ofdetermining an eligibility date on an ad hoc basis.Iconclude that the application adequately sets forththe size of Applicant's work force.II.PERIODOF ELIGIBLE FEES AND EXPENSESTwo of theissues raisedby the General Counsel'sanswer-recoverability of fees and expenses incurredprior to issuance of the initial unfair labor practice com-plaint and those incurred prior to October 1, 1981, theeffective date of the Act-were disposed of by Order ofNovember 2, 1983, denying the General Counsel'smotion to dismiss as baseless in fact and in law. Becausethe General Counsel continues to ignore binding appel-late court precedent,2 as well as the fact that no claim ismade for fees and expenses incurred prior to July 18,1979, the date of issuance of the first complaint, no fur-ther discussion of the contentions is warranted.The significance, insofar as the issue of substantial jus-tification is concerned, of the General Counsel's refusalto take notice of relevant facts and to heed legal prece-dent in the courts is considered in section III, below.III. SUBSTANTIAL JUSTIFICATION FOR THE GENERALCOUNSEL'S POSITIONIn support of his recognized burden under EAJA ofestablishing "substantial justification" for initiating andproceeding with the consolidated complaint in this case,theGeneral Counsel submits a 150-page argument, allbut approximately 10-15 pages of which appear to be acut-and-paste version of his brief to the Board in supportof exceptions.3The General Counsel correctly states the now familiarprinciples that the test of substantial justification is essen-tially one of reasonableness, that a probability of successneed not be shown, and that there is no liability for feesunder EAJA when advancing in good faith a close ques-2A decision of a court of appeals, unreversed by the United States Su-preme Court,isbinding on administrative agencies,IthacaCollege vNLRB,633 F 2d 224 (2d Cir 1980),AlleghenyGeneralHospital vNLRB608 F 2d 965 (3d Cir 1979) Fees and expenses incurred prior to enact-ment ofEAFAare recoverableTylerBusiness Services vNLRB,695F 2d 73 (4th Cir 1982), rehearing denied February 7, 1983 The GeneralCounsel did not cite or distinguish this decision8Recitations therein are the nature and extent of the precomplaint in-vestigation, and arguments based thereon, are strickenThe GeneralCounsel elected not to supplement the record in this collateral EAJproceeding, by affidavit or otherwise, and counsel points to no oilplace in the record as a whole where such information may be fr' UNIVERSITY OF NEW HAVEN297tion of law or fact. See, e.g.,Eberhaul, Inc. v.NLRB,710 F.2d 748 (11th Cir. 1983).4More specifically, the General Counsel's contentionsappear to be twofold: one, that the administrative lawjudge failed to resolve credibility issues whose existenceoriginally had compelled the General Counsel to proceedwith the complaints; and two, that it was reasonable toproceed given two facts: that case law at the time waslimited solely to the Supreme Court'sYeshivadecisionissuedFebruary 1980 and that "it was not until themiddle of 1982, after the case had been fully litigated andbriefed, that the Board issuedanydecisions interpretingYeshiva."(G.C. Memo. 108.)(1)The General Counsel correctly asserts that, as ageneral rule, it is the responsibility of the administrativelaw judge within the administrative process to resolvecredibility issues and that the General Counsel acts withsubstantial justification in proceeding to hearing withsuchissues.That principle, however, has no application here.One can, as I have done, scour the General Counsel's100-page discussion of the facts in vain to find the word"credibility," or the identification of a credibility issuerequiring resolution or an argument of counsel as towhich witness or witnesses should have been credited.The fact of the matter is that, as the General Counselmust be deemed to concede by his constant referencesthroughout to the "uncontradicted evidence," themateri-alfacts simply were not in conflict. This proceeding thuswas atypical of the unfair labor practice case whose ulti-mate decision turns on the factfinder's resolutions of thecredibilityissues.Here, for the most part, the disputedtestimony related to the number of times faculty recom-mendations were rejected (e.g., 3 out of a 100, or 4) orthe reasons for the administration's rejection. Themateri-alfacts bearing on the effectiveness of faculty authoritywere not in dispute before, during, or after the hearing.The General Counsel'smemorandum does,however,give footnote identification to three areas of conflictingevidence which warrant some discussion. At page 26,footnote 23, the General Counsel notes, without furtherargument, that the Provost's testimony relating to one ofthe 6 instances, out of 50-60, in which faculty recom-mendations were rejected by the administration was con-tradicted by other evidence of the particular job Appli-cant's qualifications. The General Counsel does not dis-pute the fact of rejection and does not suggest how thisconflict materially impacts on the status issue. Again, atpage 44, footnote 39, the General Counsel notes that thetestimony of one faculty witness was contradicted by abusinessrecord which showed faculty opportunity to re-consider certain action. Unaltered, however, is the admit-ted fact that the faculty here rejected an administrationproposal for bylaw changes and the General Counseldoes not suggest the materiality of resolving this minorevidentiary conflict. And, finally, at page 78, footnote 60,The General Counsel gives only the Board citation to this case, ig-noring the fact of reversal,on other grounds, by the court of appeals'his omission is ironic, because the basis for reversal and the award ofs under EAJAwas the General Counsel's decision there to ignore ap-e authority to the contrary in that circuit and to proceed to ]tugs--a consistently rejected theory of lawthe General Counsel notes, in connection with the redes-ignationof two departments, that the testimony of theProvost was uncorroborated in the one case and contra-dicted in the other. Nevertheless, the admitted facts arethat the faculty overruled administration proposals todesignate each a "school" and that the faculty's recom-mendation of divisional status for criminal justice was ap-proved. Again, the materiality of this conflict is not sug-gested.The General Counsel's contention here that his posi-tion was substantially justified because of the existence ofcredibility issues requiring resolution in the administra-tive hearing process, stripped of the rhetoric of counsel,iswholly without substance and is rejected.As noted above, the material facts of the case were notin dispute and were adopted by the Board withminimalsupplementation. The significant differences between thetwo universities which the General Counsel now claimsto have justified his pursuing this case, either were notpresented to the Board or were deemed unworthy evenof comment. Throughout the hearing state of this case, itappeared that counsel for the General Counsel was con-centrating so intently on the factual circumstances sur-rounding the exceptions, that he overlooked the broad,general practiceswhich vested in the faculty effectivecontrol in so many areas of operation. As aptly charac-terized at page 7 of Applicant's response,"Counsel forGeneral Counsel based his case on a few 'trees' but failedto recognize the entire 'forest' of reality."AthoughYeshivarepresented a major change in thelabor law status of faculty members, the General Counselappeared throughout unwilling to accept the not unfamil-iar industrial concept, restated by the Supreme Court forthe academic workplace, that a level of substantial em-ployee authority, short of absolute power, may satisfythe managerial employee test. Although the Court itselfexpressly disclaimed the application of its decision toevery other conceivable academic setting, the GeneralCounsel was not warranted in relitigating, at enormousexpense to an important southern New England universi-ty,what in essence was a substantially identical factualrecord.One observation must be made concerning the substan-tial justification for theGeneral Counsel's proceedingwith the initial complaint, which alleged only a refusal toprovide information essential to BFW's performance ofitscollective-bargainingresponsibilities.The answer,filed by a University officer, did not raise a Yeshiva-typeissue,despite the fact that the Court of Appeals for theSecond Circuit already had issued its decision rejectingprior Board precedent. Thereafter, the Regional Directorfailed to bring this important bargaining issue to hearing,postponing each new hearing date without explanationuntil 1981, by which time the complaint was consolidat-ed with other charges directly raising the status issue.The record thus strongly suggests that the original casewas "stayed" because of a recognition of the weakness ofthe General Counsel's position and the expectation thatthe original complaint would ultimately produce aYeshi-va issue inany event. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf,as apparently contended by the General Counsel,he was substantially justified in proceeding with the con-solidated complaint,despiteYeshiva,until the Board gaveits interpretation of that historic decision,theGeneralCounsel need only have examined the Board's order ofMarch 26,1981, inUniversity of Albuquerque,28-UC-106(unpublished).5 Issued 1month beforecommencement ofthe hearing in this case,the Order,signed by ChairmanFanning and Members Jenkins and Zimmerman,granteda request of the parties for review and stated, ".. .havingcarefully considered the record, exhibits andbriefs on review,hereby affirms the Regional Director'sclarification of the unit pursuant toNLRB v. YeshivaUniversity,444 U.S. 672 (1980)." Of significance are theRegional Director's concise findings, at pages 3-14 of hisdecision,which reflect managerial status based on facultyinvolvement in the operationof that University not anygreaterthan that of the faculty at the University of NewHeaven.University of Albuquerquethus portended by 13months the Board'sfirstpublished decisions of April1982 and should have caused the General Counsel to rec-ognize that his position here was without merit in factand in law.Assuming,arguendo,that theYeshivaissue here was acloseissueof fact and law, there is yet a second, morecompelling basis for rejecting the General Counsel's con-tention that his position throughout was substantially jus-tified-as the University's primary grievance-handling of-ficer in the case of student-faculty,faculty-faculty, andfaculty-administration grievances,BFW acts as a bar-gainingrepresentative of the University and is thus pre-cluded from being a "labor organization"within themeaningof Section 2(5) of the Act. Findings of fact inthis connection,set forth at pages 4 and 8 of the judge'sdecision,were adopted by theBoardwhich found it un-necessary to pass on the legal issue at that time in viewof its disposition of theYeshivaissue.Again,the materialfactswere in possession of Charging Party BFW andavailable to the General Counsel;again,theGeneralCounsel appears inexplicably to have overlooked theireffect on the Board's jurisdiction in the matter.Accordingly, I find and conclude that the GeneralCounsel was not substantially justified in initiating andprosecuting this consolidated complaint.IV. REASONABLENESS OF FEESThe General Counsel's contentions in this respect ap-parently are twofold:that the fee statement inadequatelydescribes the services rendered and that fees are claimedfor services performed by lawyers who did not entertheir appearanceand by nonlawyers.As to the former, Applicant's 4-page statement of serv-ices is typical of the computerized printout used by mostlarge law firmsfor billing and other accounting pur-poses.It reflects the date of services, the name of the in-dividual performing those services,a descriptionof serv-ices(e.g.,research re motion to dismiss,interviewingwitnesses,and telephone conference with counsel for theGeneral Counsel)and the time spent for each such serv-6 Both the order and the Regional Director's decision it affirmed werewidely circulated in academic and labor law circlesice.Expenses(e.g., transcripts,meals, parking,and travelexpenses)are itemizedby date andamount.The applica-tion seeks$47,387.25 for legal services rendered by attor-neys Snow and Chickering and $4676.06 for the servicesof paralegals and for out-of-pocket expenses,throughOctober 1982, when its brief was filed with the Board.Of course,no fees and expenses incurred in connectionwith this EAJA proceeding have yet been added to theapplication as originally filed.The statement of services submitted by Applicant is, inmy experience,reasonable and in keeping with modernacceptable law firm accounting practices, exceeds by farthe detail customarily submitted to U.S. Department ofLaboradministrative law judges by prevailing counselunder the Longshoremen's and Harbor Workers' Com-pensation Act, gives the factfinder an adequate basis fordeterminingthe relevancyand reasonableness of legalservices performed, and more than fairly meets the re-quirementsof the Act andthe Board's implementing reg-ulations.Neitherthe Actnor the regulations limit recoverablefees to those services performed by counsel of record.Indeed,such a contention on its face is absurd. Protract-ed litigation such as this rarely is the responsibility oftrialcounsel-time constraints and the usually higherfees chargedby trialcounsel compel the use of supportservices by paralegals who remain in the background andby attorneys who silently sit "second chair" in the court-room so that they may better perform their support serv-ices during the long evening hours after each court ses-sion.In determining the reasonableness of the fees and ex-penses claimedby Applicant, I note that counsel for theGeneral Counsel frequently was supported at the hearingby one or two additional attorneys as well as by counselfor the Charging Party, that precomplaint investigationsoften are conducted by persons other than trial counsel,and that the preparation,trial,and appeal of a case ofthismagnitude involves the services of the Regional Di-rector, regional attorney, and other senior attorneys inthe General Counsel's office. Moreover, I take notice ofthe reputation of the law firm representing the Appli-cant, of the experience of its trial counsel and, based onmy private practice experience, that prevailing fees forsuch firms rarely are less than the $75 maximum fixed bytheAct. I have independently examined the fee state-ment in light of the voluminous record in this case (12hearing days, hundreds of pages of posthearing briefs,supplemental briefs, and appeal briefs,43 witnesses, and190 exhibits.) and its 48-month to be perfectlyreasonablefor the conduct of such an administrative proceeding.V. SPECIAL CIRCUMSTANCESSection 504(a)(1) of the Act establishes a final impedi-ment to an award of fees and costs-where special cir-cumstances make an award unjust. The General Counselcontends,in essence,that just such circumstances arepresent here, for the reasons that the University chose toassert its statutory right, as clearly construed by the Si'preme Court, to be free of bargaining demands byfull-time faculty by unilaterallywithdrawing recogni UNIVERSITY OF NEW HAVEN299eothat it could "just as easily" have filed a unit clarificationpetition,which would have pitted University against fac-ulty in a hearing conducted under the auspices of the Re-gionalDirector; and that the General Counsel wouldthus have been exonorated from risks under EAJA, be-cause a unit clarification proceeding is not an adversaryadjudication within the coverage of the Act.Of course, the General Counsel ignores a number ofdecisive factors:That neither the Act nor the Board's regulationspreclude the course of action taken by the Universi-ty.That nowhere in this record is there a hint thatthe General Counsel invited the University to pro-ceed with a unit clarification proceeding.That it was the General Counsel who issued theoriginal unfair labor practice complaint well beforethe University's withdrawal of recognition,raisingan information-for-bargaining issue,and there isnow no indication that this unfair labor practicecomplaint would have been withdrawn had a unitclarification proceeding been initiated by the Uni-versity.That the University, during the indefinite penden-cy of the unit clarification proceeding, would nev-ertheless have had to continue to bargain with thefaculty, despite a clear decision from the SupremeCourt to the contrary.That, had there been from the outset a properevaluation and application of the known facts andthe law, the General Counsel would have declinedto proceed on the charges against the University.There is no merit to this contention.On the foregoing findings of fact and conclusions oflaw and the entire record and pursuant to Section102.153 of the Board's Rules and Regulations, I issue thefollowing"'ORDERIT IS RECOMMENDED that the application of Universityof New Haven for an award under the Equal Access toJustice Actbe granted.IT IS FURTHER RECOMMENDED that the University ofNew Haven be awarded the sum of $47,387.25 for attor-neys fees and the additional sum $4676.06 for expenses.IT IS FURTHER RECOMMENDED that,pursuant to Sec-tion 102.152 of 29 CFR, Applicant may, within 20 daysfrom the date hereof, file an additional statement of feesand expenses, if any, incurred to date in the preparationand prosecution of this application and that, within 10days after service, the General Counsel may file a re-sponse.6 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses1